Opinion
per Curiam,
Petitioner’s Post Conviction Hearing Act petition alleges ineffective assistance of counsel. He complains that at the time of the commission of the crimes charged, he was in such condition as to be incapable of forming the requisite intent, and that his counsel did not inform him of the availability of such a defense prior to his guilty plea. The allegations of the petitioner are such that if proved would entitle petitioner to relief. In such circumstances, the record not clearly refuting petitioner’s allegations, he is entitled to an evidentiary hearing.
Petition for allocatur is granted; the orders of the Superior Court and the Court of Common Pleas, Criminal Division, of Lehigh County are vacated; the case is remanded to the Court of Common Pleas, Criminal Division, of Lehigh County for further proceedings consistent herewith.